Citation Nr: 0829524	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for esotropia and 
amblyopia of the right eye.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to September 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Although the veteran's representative states on VA Form 646 
that they concede that the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for the right eye, this is not considered an unequivocal 
revocation of this claim.

The issue of service connection for colon cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  A claim for service connection for esotropia and 
amblyopia of the right eye was denied in a rating decision in 
June 1995.

2.  The evidence submitted since the June 1995 rating 
decision, pertinent to the claim for service connection for 
esotropia and amblyopia of the right eye, is either 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, which denied service 
connection for esotropia and amblyopia, is final.  
38 U.S.C.A. §§ 5108, 7105 (West  2002).

2.  Evidence received since the June 1995 rating decision is 
not new and material, and the veteran's claim for service 
connection for esotropia and amblyopia is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Prior to adjudication of the claims, an August 2005 letter 
advised the veteran of the evidence necessary to substantiate 
the claims for service connection, including the type of 
evidence required to reopen his previously denied claim, 
advised of his respective duties, and asked the veteran to 
submit information and/or evidence to the RO.  The content of 
this notice complied with the requirements of 38 U.S.C.A. §  
5103(a) and 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claims were thereafter denied in a 
February 2006 rating decision.  A statement of the case again 
denied the claim in May 2007.  Although the veteran was not 
advised of the bases for assigning ratings and effective 
dates, since the Board has determined that the claim should 
be denied, the lack of such notice cannot be considered 
prejudicial to the veteran.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service medical records are associated with the claims 
folder, as are post-service VA and military treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Board is 
not required to remand for an etiological examination and 
opinion in the context of a claim to reopen a finally 
adjudicated claim where new and material evidence has not 
been presented or secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii) 
(2007).

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Esotropia and 
Amblyopia of the Right Eye

The record, with respect to this claim, reflects that the 
original claim for service connection for esotropia and 
amblyopia of the right eye was denied by a June 1995 rating 
decision, at which time the RO found that the eye disorders 
were a constitutional or developmental abnormality.  The RO 
found that these conditions were present at birth and/or 
would have developed with or without entry into military 
service.  The veteran was notified of his right to appeal 
that decision in July 1995.  The veteran did not file a 
timely notice of disagreement with that rating decision and 
accordingly, the June 1995 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the veteran's claim for service connection for 
esotropia and amblyopia of the right eye may only be opened 
if new and material evidence is submitted.

In this instance, since the June 1995 rating decision denied 
the claim on the basis that the evidence showed the eye 
disorders were constitutional or developmental abnormalities, 
the Board finds that new and material evidence would consist 
of medical evidence refuting that these disabilities are 
constitutional or developmental, or that these disorders were 
subject to a superimposed disease or injury, that is to say, 
were they aggravated by service.  

Additional evidence received since the June 1995 rating 
decision consists of VA and military treatment records 
documenting the post-service treatment and evaluation of the 
veteran's eye disorder.  However, the Board is unable to 
conclude that this evidence constitutes new and material 
evidence to reopen the claim.  More specifically, this 
evidence does not refute or is not in any way probative as to 
whether this disorder was in fact developmental or 
constitutional.


Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for esotropia and 
amblyopia of the right eye does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial in June 1995, and does not raise a 
reasonable probability of substantiating the claim.  
38 U.S.C.A. § 3.156(a) (2007).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for esotropia and amblyopia of the right eye is 
denied.


REMAND

As for the remaining issue, the veteran is seeking service 
connection for colon cancer.

The VA has a duty to assist the veteran in claim development.  
This includes assisting in the procurement of service medical 
records and pertinent treatment records, as well as providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Military treatment records indicate the veteran is currently 
diagnosed with colon cancer.  Service treatment records show 
multiple consultations with the doctor in 1974 for rectal 
bleeding, hemorrhoids, and pruritis ani.  After examining the 
veteran and reviewing service medical records, Dr. Rivera 
from the Dwight David Eisenhower Army Medical Center opined 
that it was possible that the anal bleeding the veteran was 
treated for while serving on active duty was in fact the 
beginning development of colon cancer.  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide 
information as to any medical treatment 
for his colon cancer that he has received 
since November 2003.  Provide the veteran 
with the appropriate release forms and 
obtain any treatment notes the veteran 
reports.   

2.  Afford the veteran a VA examination 
for colon cancer.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's colon cancer had its onset 
during service, or is in any other way 
causally related to his active service or 
to a period within one year after 
service.


All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


